Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-2 and 4-10 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Suedkamp et al. (US Pub 2012/0071978).
With respect to claim 1, Suedkamp discloses a device (see figs 2D, 3A, 3D and 4C below) for therapeutically aligning two misaligned bones on opposite sides of a joint space, comprising: a first segment(fig 3A, 3D 14) having a mounting extension (fig 3A, 172) and an intervertebral spacer portion (see fig 3D below) configured to be disposed in the joint space, the intervertebral spacer portion including a posterior section (see fig 3A below by 168), a first side section (see fig 3A below, 170) extending anteriorly from one end of the posterior section and a second side section (see fig 3A below opposite side to 170) extending anteriorly from the other end of the posterior section to face the first side section (facing each other to form the slot); a second segment (fig 2D, 18) including an anterior section (see fig 2D below, by 72), a third side section  (see fig 2D, 54 below) extending posteriorly from one end of the anterior section and a fourth side section (see fig 2D, opposite 54 below) extending posteriorly from the other end of the anterior section to face the third side section (face each other on opposite sides of the slot 190), the third and fourth side sections configured to respectively slidably mate (fig 4C and paragraph 33) with the first and second side sections of the first segment (fig 4C), the second segment including an aperture (Fig 2D, 72); a first fastener (fig 4C, 26, 30) configured to be received in the mounting extension; and a second fastener (fig 2D, 22) configured to be received in the aperture. With respect to claim 2, Suedkamp discloses wherein the first segment and the second segment fasten together (fig 4C and paragraph 33, ratchet locking member). With respect to claim 4, Suedkamp discloses wherein the first segment includes projections (fig 3D, 150) to engage the joint space. With respect to claim 5, Suedkamp discloses wherein the second segment is configured to slidably engage the first segment (Fig 5B to fig 5D). With respect to claim 6, Suedkamp discloses wherein the second segment is configured to nest into a groove (fig 3A, 170) on an inner face of the intervertebral portion. With respect to claim 7, Suedkamp discloses wherein the groove includes engagement surfaces (fig 2D and 3A and paragraph 33). With respect to claim 8, Suedkamp discloses wherein the engagement surfaces engage the second segment (fig 4). With respect to claim 9, Suedkamp discloses wherein the engagement surfaces are ramped (Fig 2D and 3A, dovetail shape ramps). With respect to claim 10, Suedkamp discloses wherein the engagement surfaces are configured to provide an interference fit between the second segment and the intervertebral spacer portion (fig 4C and paragraph 33).

    PNG
    media_image1.png
    625
    716
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3 and 11-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SuedKamp et al. (US Pub 2012/0071978) in view of Taylor (US Pub 2004/0254644).
With respect to claim 11, Suedkamp discloses device for therapeutically aligning two misaligned bones on opposite sides of a joint space, comprising: a first segment (fig 3A, 3D, 14) having a plurality of mounting extensions (fig 3A, 172) and a U-shaped intervertebral spacer portion (see fig 3D below) configured to be disposed in the joint space, the U-shaped intervertebral portion including a posterior section (see fig 3A above by 168), a first side section (see fig 3A above, 170) extending anteriorly from one end of the posterior section and a second side section (see fig 3A above opposite side to 170) extending anteriorly from the other end of the posterior section to face the first side section (facing each other to form the slot); a second segment (fig 2D, 18) including an anterior section (see fig 2D above, by 72), a third side section  (see fig 2D, 54 above) extending posteriorly from one end of the anterior section and a fourth side section (see fig 2D, opposite 54 above) extending posteriorly from the other end of the anterior section to face the third side section (face each other on opposite sides of the slot 190), the third and fourth side sections configured to respectively slidably mate (fig 4C and paragraph 33) with the first and second side sections of  the first segment, the second segment including an aperture (Fig 2D, 72); a first set of fasteners (fig 4C, 26, 30) each configured to be received in one of the plurality of mounting extensions; a second fastener  (fig 2D, 22) configured to be received in the aperture. With respect to claim 12, Suedkamp discloses wherein the first segment and the second segment fasten together (fig 4C and paragraph 33, ratchet locking member). With respect to claim 14, Suedkamp discloses wherein the first segment includes projections (fig 3D, 150) to engage the joint space. With respect to claim 15, Suedkamp discloses wherein the second segment is configured to slidably engage the first segment (Fig 5B to fig 5D). With respect to claim 16, Suedkamp discloses wherein the second segment is configured to nest into a groove (fig 3A, 170) on an inner face of the intervertebral portion. With respect to claim 17, Suedkamp discloses wherein the groove includes engagement surfaces (fig 2D and 3A and paragraph 33). With respect to claim 18, Suedkamp discloses wherein the engagement surfaces engage the second segment (fig 4). With respect to claim 19, Suedkamp discloses wherein the engagement surfaces are ramped (Fig 2D and 3A, dovetail shape ramps). With respect to claim 20, Suedkamp discloses wherein the engagement surfaces are configured to provide an interference fit between the second segment and the intervertebral spacer portion (fig 4C and paragraph 33).
	With respect to claims 3, 11 and 13, Suedkamp discloses the first segment and second segment being slideably mated together and lockable with a ratchet mechanism to mate the parts together (paragraph 33) but does not specifically disclose wherein the first segment and the second segment non-reversibly fasten together via a ratchet interface disposed on the first, second, third and fourth side sections.
	Taylor discloses wherein a first segment (fig 4, 14) and a second segment (fig 4, 34) non-reversibly fasten together (paragraph 13) via a ratchet interface (fig 4, 48) disposed on the first, second, third and fourth side sections (see fig 4 below) to prevent unwanted withdraw log the segments relative to each other (paragraph 13).

    PNG
    media_image2.png
    514
    607
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ratchet of Suedkamp to include wherein the first segment and the second segment non-reversibly fasten together via a ratchet interface disposed on the first, second, third and fourth side sections in view of Taylor in order to prevent unwanted withdraw log the segments relative to each other.
Response to Arguments
Applicant's arguments filed 2/17/2022 have been fully considered but they are not persuasive. The applicant argues that Suedkamp does not disclose a first segment having first and second side sections extending from a posterior section and a second having third and fourth side sections extending from an anterior section. The examiner respectfully disagrees. As shown above the first segment has a posterior section 168 and side sections 170 extending anteriorly from the posterior section. The second section has an anterior section (by 72) and side sections 54 extending posteriorly from the anterior section. These surfaces are shown slid together in fig 4C and described in paragraph 33. 
With respect to arguments regarding a non-reversible locking in claims 3, 11 and 13 the examiner is relying on Taylor to teach a non- reversible ratchet mechanism as Suedkamp is silent on the features of the ratchet disclosed in paragraph 33.
The rejections are deemed proper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773